UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 20-7374


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JERITON LAVAR CURRY, a/k/a Cheese,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:16-cr-00074-MOC-DSC-2)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeriton Lavar Curry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeriton Lavar Curry appeals the district court’s orders denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and denying his

motion for reconsideration. Having reviewed the record and finding no reversible error,

we affirm the district court’s orders. See United States v. Curry, No. 3:16-cr-00074-MOC-

DSC-2 (W.D.N.C. July 22, 2020; Aug. 13, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2